Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 17, 2021

The Court of Appeals hereby passes the following order:

A21A1077. ROGER L. HICKS v. PISSARRO WRIGHT, et al.

      On August 31, 2020, the trial court entered an order granting Plaintiffs’ motion
for attorney fees and expenses against their former attorney, Roger Hicks. Hicks filed
a notice of direct appeal from the trial court’s order. Appellees have filed a motion
to dismiss this appeal for lack of jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application,1 not direct appeal.
See OCGA § 5-6-35 (a) (10). Accordingly, Appellees’ motion to dismiss is hereby
GRANTED, and this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/17/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Hicks also filed an application for discretionary appeal seeking review of the
trial court’s order awarding attorney fees and expenses. We dismissed Hicks’s
application as untimely. See Case No. A21D0119 (dismissed December 10, 2020).